Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 13 appear directed to an invention that is independent or distinct from the elected species for the following reasons: The elected species (see restriction dated 2/14/2020 and responsive election dated 9/8/2020) does not have the startup operation described in claim 3 and some other outlet stream diversion as claimed in claim 13.  This appears to be an attempt at pursuing non-elected sub-species 4C.  Accordingly, claim 13 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  If the applicant believes that this is the elected species or that the claims describe the same species, the applicant is encouraged to improve the claim language so that the language does not appear to pursue mutually exclusive alternatives.
Drawings
The drawings filed on 4/23/2021 are considered to enter new matter since the original disclosure states:
	“it is equally possible to send air combing from the compressor C1 to the outlet of the turbine T1 and/or to the outlet of the turbine T2.  Accordingly air flow neither in the heat exchanger nor in the turbines and passes directly to the distillation column.”
Therefore, Figure 2 appears to enter new matter by showing the bypass line (with valve 24) as entering on the line with V7 which is not the outlet of the turbines and there appears to be no support for this location.  Rather, it appears that the appropriate drawing would show connection to the line with V11 (which would be the outlet of the two turbines, rather than upstream of the outlets as presently shown).
Specification
The changes to the specification dated 4/23/2021 are not entered.  The changes mostly appear to consistent with the original disclosure, except for the description of figure 2 which appears to add new matter by describing the connection of figure 2 as being with the outlets of the turbines, when it appears to be connected to a line upstream of the outlets of the turbines.  Further, the discrepancy between the original disclosure and how Fig. 2 depicts the elected species may be considered evidence that the applicant did not have possession of the scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5, 7, 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 3, the recitation, “without passing either through the heat exchanger or through the first or second turbine via a bypass line provided with the expansion valve.” (line 19-20) remains indefinite as it is unclear how to interpret the alternative language and it is unclear what the “or” applies to.  It is not clear if the step of sending the air from the cold compressor to the system of columns is prohibited from flowing through both the heat exchanger and the first turbine or is only prohibited from flowing through one of these.  Further it is not clear how to interpret the “or” what it is applied to relative to the bypass line recitation thereafter.  For present examination, it is 
	Further, it is not clear what operations are without the scope of the negative limitation that the air is sent without passing through the cited components because it is not clear what connections would be included and which would be excluded.  This is especially evidenced by the discrepancy between how the new figure 2 demonstrates sending air without passing through the heat exchanger and without passing through the turbines and how the original disclosure describes the bypass.  It is not clear that connection to another location that is not an outlet of the turbines would be included.  

	The recitations, “the second portion of air” (line 12, 13, 15) reintroduces air inappropriately and it is unclear.  
	
All of the claims have been evaluated under the three prong test set forth in MPEP 2181

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5, 7, 11 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Judas (US 2012/0118006) in view of Jaouani (US 2004/0221612) and Arriulou (US 5440885).  See 112 rejection.
In regard to claim(s) 3, 5, 7, 11, 12, Judas teaches a method of operating an air separation apparatus using cryogenic distillation, the air separation apparatus comprising a system of columns (double column - para. 10, 93), a warm compressor (C1), a second turbine (T1) coupled to the warm compressor (C1; para. 99 - “the turbine T1 is …usually coupled to the hot booster C1”), a cold compressor (C2, para. 89) and a first turbine (T2), the first turbine (T2) being coupled to the cold compressor (C2; para. 93 “The turbine T2…is usually coupled to the cold booster C2”), wherein the method includes the steps of: 5a. a normal operation including the steps of: sending air (15) to a heat exchanger (91), where the air is partially cooled and subsequently withdrawn at an intermediate temperature (para. 89) of the heat exchanger (91); compressing the withdrawn air in the cold compressor (C2) and then returning the air to the heat exchanger (91); compressing a second potion of air (another part of the air) in the warm compressor (C1), cooling the second portion of the air in the heat exchanger (91); sending the second portion of the air from the heat exchanger (91) to the first turbine (T2) and/or the second turbine (T1); and sending the second portion of the air (another part of the air) from the first turbine (T2) and the second turbine (T1) to the system of columns (double column via 35).
Judas does not explicitly teach a startup operation, including: sending the air from the cold compressor (C2) to a bypass line with an expansion valve and then to the system of columns, without passing through the heat exchanger (91) and without passing through the first turbine (T2) and the second turbine (T1) and the limitations of claims 5, 7, 11.
10compressing a second portion of air (at least some of 13) in a warm compressor (C1), cooling the second portion of air (13 after C1) in the heat exchanger (91); sending the second portion of air from the heat exchanger (91) to the first turbine (T1) or the second turbine (T2); and sending the second potion of air from the first or second turbine (from T1 or T2) to the system 15of columns (para. 87).
Judas does not explicitly teach a start-up operation, including sending a bypass stream of air from the cold compressor (C2) to the system of columns after expansion in an expansion valve, without passing either through the heat exchanger or through the first or second turbine via a bypass line provided with the expansion valve.  However, Jaouani teaches that during startup the temperature of the fluid fed from the cold compressor to the heat exchange line may be as high as 120C and that 
In addition, Arriulou teaches that it is routine to provide a bypass around an expansion turbine (4) with a bypass line (15) that has expansion valve (16; column 2, line 40-42) for the purpose of permitting greater regulation of flow through the turbine and the resulting refrigeration thereof.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Judas with a startup operation including sending the air from the cold compressor (C2) to a bypass line with an expansion valve 
In regard to claim 4, Judas, as modified, does not explicitly teach starting the first turbine and the second turbine simultaneously.  However, Judas teaches that both compressors are ordinarily desired to be operating (para. 87, 89 “normal operation”).  Therefore it would have been obvious to a person of ordinary skill in the art to start the first turbine and the second turbine at the same time for the purpose of providing the power to both compressors and to achieve the desired compression thereof.
 Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not all fully persuasive in view of the rejection above.  






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 23, 2021